     Case 4:20-cv-03709 Document 22-11 Filed on 11/01/20 in TXSD Page 1 of 8


                           CHRIS HOLLINS
                                      COUNTY CLERK
                                  Recording the Major Events of Your Life




September 25, 2020                                                                     YES    NO   A BSTAIN

                                                           Judge Lina Hidalgo          g      □    □
                                                           Com m . Rodn ey Elli s      g      □    □
Honorable Judge and Commissioners Court                    Comm . Adr ian Garcia       g      □    □
1001 Preston, 9th Floor                                    Comm. St eve Radack         □      g    □
Houston, Texas 77002                                       Comm. R. Jack Cagle         □      g    □

RE: CTCL COVID-19 Response Grant

Dear Members of the Court:

The Co n Clerk Office req e             a hori a ion o accept a grant in the amount of
$9,663,446.00 from the Center for Tech and Civic Life. The grant funds must be used exclusively
for the public purpose of planning and operating a safe and secure November 3rd election in
Harris County as detailed by the Safe Voting Plan submitted by our office.

Our office will be working closely with the Grants section of the Budget Management
Department. If you have any questions, please contact Michael Winn, Administrator of Elections
at 713-274-9626.


Sincerely,




Chris Hollins
County Clerk, Harris County, Texas                               Presented to Commissioners Court


CH/th                                                                  Sept e mb er 29, 20 20

Attachments                                                     Approve:        E/G




     201 Caroline, 4the Floor   P.O. Box 1525 Houston, TX 77251-1525                713.274
                                       Exhibit 11
                                        www.cclerk.hctx.net
    Case 4:20-cv-03709 Document 22-11 Filed on 11/01/20 in TXSD Page 2 of 8




September 25, 2020


Harris County, Texas County
County Judge/Commissioners Court
1001 Preston Suite 500
Houston, TX 77002


Dear Lina Hidalgo,


I am pleased to inform you that based on and in reliance upon the information and materials
provided by Harris County, and the special circumstances Harris County faces administering
elections in 2020, the Center for Tech and Civic Life (“CTCL”), a nonprofit organization tax-
exempt under Internal Revenue Code (“IRC”) section 501(c)(3), has decided to award a grant to
support the work of Harris County (“Grantee”).

The following is a description of the grant:

AMOUNT OF GRANT: $ 9,663,446.00 USD

PURPOSE: The grant funds must be used exclusively for the public purpose of planning and
operationalizing safe and secure election administration in Harris County in 2020 (“Purpose”).

Before CTCL transmits these funds to Grantee, CTCL requires that Grantee review and sign this
agreement (“Grant Agreement”) and agree to use the grant funds in compliance with the Grant
Agreement and with United States tax laws and the laws and regulations of your state and
jurisdiction (“Applicable Laws”). Specifically, by signing this letter Grantee certifies and agrees
to the following:

      1. Grantee is a local government unit or political subdivision within the meaning of IRC
         section 170(c)(1).
      2. This grant shall be used only for the Purpose described above, and for no other
         purposes.




                                       Exhibit 11
Case 4:20-cv-03709 Document 22-11 Filed on 11/01/20 in TXSD Page 3 of 8




 3. Due to special circumstances Grantee faces administering elections in 2020, Grantee
    has produced a plan for safe and secure election administration in 2020, including an
    assessment of election administration needs and budget estimates for such
    assessment (“Safe Voting Plan”). The Safe Voting Plan is attached to this agreement.
    Grantee shall expend the total amount of grant funds listed in the Safe Voting Plan as
    detailed in the Safe Voting Plan, but may reallocate funds between budget items
    listed in the Safe Voting Plan or to any other permissible public purpose listed in the
    online grant application with notice by electronic mail to CTCL. Such reallocation does
    not require the permission of CTCL.
 4. Grantee shall not use any part of this grant to make a grant to another organization,
    except in the case where the organization is a local government unit or political
    subdivision within the meaning of IRC section 170(c)(1) or a nonprofit organization
    tax-exempt under IRC section 501(c)(3), and the subgrant is intended to accomplish
    the Purpose of this grant. Grantee shall take reasonable steps to ensure that any such
    subgrant is used in a manner consistent with the terms and conditions of this Grant
    Agreement, including requiring that subgrantee agrees in writing to comply with the
    terms and conditions of this Grant Agreement.
 5. The grant project period of June 15, 2020 through December 31, 2020 represents the
    dates between which covered costs may be applied to the grant. The Grantee shall
    expend the amount of this grant for the Purpose by December 31, 2020.
 6. Grantee is authorized to receive this grant from CTCL and certifies that (a) the receipt
    of these grant funds does not violate any Applicable Laws, and (b) Grantee has taken
    all required, reasonable and necessary steps to receive, accept and expend the grant
    in accordance with the Purpose and Applicable Law.
 7. The Grantee shall produce a brief report explaining and documenting how grant funds
    have been expended in support of the activities described in paragraph 3. This report
    shall be sent to CTCL no later than January 31, 2021 in a format approved by CTCL and
    shall include with the report a signed certification by Grantee that it has complied
    with all terms and conditions of this Grant Agreement.
 8. This grant may not supplant previously appropriated funds. The Grantee shall not
    reduce the budget of the County Judge/Commissioners Court (“the Election
    Department”) or fail to appropriate or provide previously budgeted funds to the
    Election Department for the term of this grant. Any amount supplanted, reduced or
    not provided in contravention of this paragraph shall be repaid to CTCL up to the total
    amount of this grant.
 9. CTCL may discontinue, modify, withhold part of, or ask for the return all or part of the
    grant funds if it determines, in its sole judgment, that (a) any of the above terms and
    conditions of this grant have not been met, or (b) CTCL is required to do so to comply
    with applicable laws or regulations.



                                CENTER FOR TECH & CIVIC LIFE
                              233 N. MICHIGAN AVE., SUITE 1800
                                     CHICAGO, IL 60601
                               HELLO@TECHANDCIVICLIFE.ORG
                                          PAGE 2

                                  Exhibit 11
    Case 4:20-cv-03709 Document 22-11 Filed on 11/01/20 in TXSD Page 4 of 8




      10. The grant project period of June 15, 2020 through December 31, 2020 represents the
          dates between which covered costs for the Purpose may be applied to the grant.

Your acceptance of and agreement to these terms and conditions and this Grant Agreement is
indicated by your signature below on behalf of Grantee. Please have an authorized
representative of Grantee sign below, and return a scanned copy of this letter to us by email
at grants@techandciviclife.org.

On behalf of CTCL, I extend my best wishes in your work.

Sincerely,



Tiana Epps Johnson
Executive Director
Center for Tech and Civic Life

GRANTEE



By: __________________________



        County Judge Lina Hidalgo
Title: ________________________



      September 29, 2020
Date:_________________________




      -----~                                     ~----

                                    CENTER FOR TECH & CIVIC LIFE
                                  233 N. MICHIGAN AVE., SUITE 1800
                                         CHICAGO, IL 60601
                                    HELLO@TECHANDCIVICLIFE.ORG
                                              PAGE 3

                                      Exhibit 11
    Case 4:20-cv-03709 Document 22-11 Filed on 11/01/20 in TXSD Page 5 of 8




To: Center for Technology and Civic Life
From: Michael Winn
Date: September 24, 2020
Re: Harris Safe Voting Plan

Overview
Harris County faces significant challenges in executing the November 3, 2020 general election.
Specifically, the global COVID-19 pandemic, an expected substantial increase in voter turnout,
and the need to ensure voting is safe, secure, accessible, fair, and efficient culminate in the need
for additional services not provided in past elections.

For the general election, the number of total registered voters is expected to be approximately
2.4 million, with voters casting ballots split between mail ballots and in-person voting. This
document offers an assessment of resources needed for Harris County to safely and thoroughly
prepare for the general election.

A preliminary budget overview estimate on top of what is already typically available to the
County is as follows:

Drive-Thru Voting Locations                                                     $795,564
In-person Ballot Drop-off Locations                                              $64,260
Voter communications                                                            $343,000
Provision of specialist services                                                $245,000
Mail ballot equipment                                                           $510,500
Disability accessible tables                                                    $100,000
Election workers (in excess of a typical election)                            $4,083,826
PPE for election workers and voters                                           $2,527,256
Specialists to assist at polling locations                                      $994,040
Total                                                                         $9,663,446

Needs Assessment & Costs
The following sections outline initial details of the operation and costs associated with each of
the aforementioned categories.



Drive-Thru Voting Locations



                                                 1


                                         Exhibit 11
    Case 4:20-cv-03709 Document 22-11 Filed on 11/01/20 in TXSD Page 6 of 8




For the November elections, we plan to utilize 10 drive-thru voting locations throughout the
county. Drive-thru voting allows voters to vote from the safety and comfort of their vehicle. We
had success in using drive-thru voting during the July 2020 Primary election and plan to expand
the program for the November 2020 election. To that end, we need $795,564 to cover the cost
of materials needed, including structures, to adequately set up the drive-thru voting locations,
providing for protection of voters, voter equipment, and staff.


In-person Ballot Drop Off Locations
Harris County plans to have 12 locations throughout the county at which voters may hand deliver
their mail ballots.

These must be sufficiently staffed with 2 staff members at each location from September 21-
November 3. It will cost $64,260 to pay for staffing at each of these locations.


Voter communications

Due to COVID-19, it is imperative that we provide enhanced information to voters that
emphasizes the safety of mail ballot voting and the importance of voting early when voting in
person. To enhance this messaging, we will need to spend an additional $343,000.


Provision of Specialist services

Operational consultants to assist in planning and executing multi-layered operational plans.
Cost: $245,000.



Mail ballot equipment

Need for additional sorters, scanners, and imaging devices for vote by mail applications and
ballots, at a cost of $510,500.


Disability accessible tables

Need for tables that are accessible that can hold our Disability Accessible Units (voting
equipment) at a cost of $100,000.


In-person Voting at Polling Places during Early Voting and Election Day


                                                2


                                       Exhibit 11
    Case 4:20-cv-03709 Document 22-11 Filed on 11/01/20 in TXSD Page 7 of 8




Harris County is committed to working to secure 122 fully staffed polling places during early
voting and over 800 on Election Day.

In order to staff these locations, the county will hire, in addition to hiring for the typical number
of polling locations (57 for Early Voting and 700 on Election Day) which is not included here, 1
Presiding Judge, 1 Alternate Judge, and an average of 9.5 election clerks for each polling location.

                              Total cost                  Units                Unit costs
Early Voting PJ
                              $381,980                    71                   $5,380
Early Voting AJ               $320,423                    71                   $4,513
Early Voting Clerks           $3,004,223                  675                  $4,450
Election Day PJ               $50,000                     100                  $5,000
Election Day AJ               $36,500                     100                  $3,650
Election Day Clerks           $290,700                    950                  $306
Total                         $4,083,826




PPE for election workers and voters
Providing PPE, including KN95 masks, finger gloves, face shields, hand sanitizer, is imperative
for safe voting in person in November. To cover all the PPE costs, we’ll need $2,527,256.


Specialists to assist at polling locations
Extensively trained specialists to assist in all functions at a polling location at a cost of
$310,840.


Conclusion
The investments outlined above will allow Harris County to reduce the risk of exposure to
coronavirus for voters, election staff and poll workers; identify best practices; innovate to
efficiently and effectively educate our residents about how to exercise their right to vote; be
intentional and strategic in reaching our historically disenfranchised residents and communities;
and, above all, ensure the right to vote in a diversity of communities throughout the county.
Thank you for the opportunity to submit this request.


                                                   3


                                           Exhibit 11
  Case 4:20-cv-03709 Document 22-11 Filed on 11/01/20 in TXSD Page 8 of 8




 ,




                                                   ORDER

 STATE OF TEXAS

 COUNTY OF HARRIS

        On this, the 29th day of September, 2020, the Commissioners’ Court of Harris
 County, Texas, sitting as the governing body of Harris County, upon motion of
 Commissioner _______________,
                     Ellis          seconded by Commissioner _______________,
                                                                  A. Garcia      duly
 put and carried,

 IT IS ORDERED that County Judge Lina Hidalgo or her designee be hereby authorized
 to approve, and on behalf of Harris County, Texas, to accept, a grant from the Center for
 Tech and Civic Life, and to sign ancillary grant documents:

                                     CTCL COVID-19 Response Grant

 Award:                                          $9,663,446.00
 Period of Grant:                                06/15/2020 – 12/31/2020




                          YES   NO     ABSTAIN

Judge Lina Hidalgo        ~     □      □                    Presente d t o Commissioners Cour t
Comm . Rodney Ellis       ~     □      □
Co mm . Ad rian Garc ia   ~     □      □                        September 29, 2020
Co mm. Steve Radack       □     ~      □
Comm. R. Jack Cagle       □     ~      □                    Appro ve :   E/G




                                             Exhibit 11
